Citation Nr: 1829572	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  18-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss. ("hearing loss").  

2.  Entitlement to a total disability rating for individual unemployability ("TDIU").  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Counsel




INTRODUCTION

The Veteran had active military service from November 1955 to November 1957.  

This claim comes to the Board of Veterans' Appeals (Board) from an April 2016 and October 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU prior to March 8, 2018 is remanded to the agency of original jursidction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  For the period from November 20, 2013 to March 8, 2018, the most probative evidence shows his hearing loss results in level VI hearing acuity in the right ear and level XI hearing acuity in the left ear.  

2.  For the period since March 8, 2018, the most probative evidence shows his hearing loss results in level IX hearing acuity in the right ear and level XI hearing acuity in the left ear.  

3.  For the peiod since March 8, 2018, the most probative evidence supports a finding that the Veteran's service-connected disabilities, including bilateral hearing loss, render him unable to secure and follow substantially gainful employment.





CONCLUSIONS OF LAW

1.  For the period prior to March 8, 2018, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  For the period since March 8, 2018, the criteria for a rating of 80 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  For the period since March 8, 2018, the criteria for TDIU have been met.  38 U.S.C. §§ 5110(a), 5107(b) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R.      § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure-tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R.        § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provides that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss is currently rated as 40 percent disabling since November 2013.  The Veteran submitted a claim in November 2013 for service connection for bilateral hearing loss.  

The Veteran was afforded a VA examination in October 2014.  This examination revealed the following pure tone thresholds, in decibels: 


500
1000
2000
3000
4000
AVG
Right 
30
35
50
55
65
51.25
Left
30
30
55
60
55
50

At this examination, the Veteran's right ear pure tone threshold average was 47 decibels and his left ear pure tone threshold average was 40.  His speech recognition in was 80 percent in the right ear and 84 percent in the left ear.  

These figures correspond to a numeric designation of "III" for the right ear and "II" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a non-compensable rating Table VII.  38 C.F.R. § 4.85, Table VII.  No exceptional pattern of hearing loss was demonstrated.  

In October 2014, the RO granted service connection with a 10 percent rating.  

The Veteran disagreed with this evaluation on December 17, 2014, and as evidence to support his claim for a higher evaluation, the Veteran submitted a private audiologist note from Dr. G. P., dated November 14, 2014.  This note states that the Veteran has moderate to severe sensorineural hearing loss.  Specific audiometric results were not provided.

As a result, the RO scheduled the Veteran for a VA examination.  The Veteran was afforded a VA examination in March 2015.  This examination revealed the following pure tone thresholds, in decibels: 


500
1000
2000
3000
4000
AVG
Right 
70
75
70
80
85
77.5
Left
65
75
75
80
80
77.5

At this examination, the Veteran's right ear pure tone threshold average was 78 decibels and his left ear pure tone threshold average was 78.  His speech recognition in was 76 percent in the right ear and 68 percent in the left ear.  

These figures correspond to a numeric designation of "VII" for the right ear and "VII" for the left ear.  Table VIa in 38 C.F.R. § 4.85.  These combined numeric designations then result in a 40 percent rating Table VII.  38 C.F.R. § 4.85, Table VII.  Moreover, the Veteran's hearing loss met the exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a) as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Under Table VIA, the average pure tone threshold of 77.5 in the right ear and 77.5 in the left ear equates to Level VII in both ears.  Applying the percentage ratings for hearing impairment found in Table VII, Level VII hearing in both ears also results in a 40 percent rating.   

As a result of the March 2015 VA examination, the Veteran's disability rating was increased to 40 percent from November 20, 2013, in March 2015.  

The Veteran was afforded a VA examination in April 2016.  This examination revealed the following pure tone thresholds, in decibels: 




500
1000
2000
3000
4000
AVG
Right 
70
75
70
75
90
77.5
Left
65
75
70
80
85
77.5

At this examination, the Veteran's right ear pure tone threshold average was 76 decibels and his left ear pure tone threshold average was 75.  His speech recognition in was 76 percent in the right ear and 68 percent in the left ear.  

These figures correspond to a numeric designation of "V" for the right ear and "VI" for the left ear.  Table VIa in 38 C.F.R. § 4.85.  These combined numeric designations then result in a 30 percent rating Table VII.  38 C.F.R. § 4.85, Table 38 C.F.R. § 4.85, Table VII.  Moreover, the Veteran's hearing loss met the exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a) as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more. Under Table VIA, the average pure tone threshold of 77.5 in the right ear and 77.5 in the left ear equates to Level VI in both ears. Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in both ears also results in a 30 percent rating.

The Veteran was afforded another VA examination in August 2016.  This examination revealed the following pure tone thresholds, in decibels: 


500
1000
2000
3000
4000
AVG
Right 
80
85
80
75
80
80
Left
70
80
75
85
85
79

At this examination, the Veteran's right ear pure tone threshold average was 80 decibels and his left ear pure tone threshold average was 79.  His speech recognition in was 76 percent in the right ear and 52 percent in the left ear.  

These figures correspond to a numeric designation of "V" for the right ear and "VIII" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a 30 percent rating Table VII.  38 C.F.R. § 4.85, Table 38 C.F.R. § 4.85, Table VII.  Moreover, the Veteran's hearing loss met the exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (a) as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more. Under Table VIA, the average pure tone threshold of 80 in the right ear and 79 in the left ear equates to Level VII in both ears. Applying the percentage ratings for hearing impairment found in Table VII, Level VII hearing in both ears also results in a 40 percent rating. 

Most recently, the Veteran was afforded a VA examination in February 2018.  This examination revealed the following pure tone thresholds, in decibels: 


500
1000
2000
3000
4000
AVG
Right 
85
85
80
80
80
81.25
Left
70
80
75
85
85
81.25

At this examination, the Veteran's right ear pure tone threshold average was 82 decibels and his left ear pure tone threshold average was 79.  His speech recognition in was 76 percent in the right ear and 72 percent in the left ear.  

These figures correspond to a numeric designation of "V" for the right ear and "VI" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a 20 percent rating Table VII.  38 C.F.R. § 4.85, Table 38 C.F.R. § 4.85, Table VII.  Moreover, the Veteran's hearing loss met the exceptional pattern of hearing loss under 38 C.F.R. § 4.86 (a) as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Under Table VIA, the average pure tone threshold of 81.25 in the right ear and 81.25 in the left ear equates to Level VII in both ears. Applying the percentage ratings for hearing impairment found in Table VII, Level V hearing in both ears also results in a 40 percent rating.

Additionally, in support of his claim, the Veteran submitted a private hearing examination from his private audiologist Dr. J.P., dated March 8, 2018, and November 2016. 

This March 8, 2018 audiometric evaluation revealed the following pure tone thresholds, in decibels: 


500
1000
2000
3000
4000
AVG
Right 
80
85
75
80
85
81.25
Left
70
80
75
85
85
81.25

At this examination, the Veteran's right ear pure tone threshold average was 81 decibels and his left ear pure tone threshold average was 79.  His speech recognition in was 48 percent in the right ear and 28 percent in the left ear.  

These figures correspond to a numeric designation of "IX" for the right ear and "XI" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 80 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  Moreover, the Veteran's hearing loss met the exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a) as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Under Table VIA, the average pure tone threshold of 81.25 in the right ear and 81.25 in the left ear equates to Level VII in both ears.  Applying the percentage ratings for hearing impairment found in Table VII, Level V hearing in both ears also results in a 40 percent rating. 

In November 2016, this same private audiologist noted that the Veteran had severe to profound, bilateral, sensorineural hearing loss creating a great deal of difficulty understanding people when they try to communicate with him.  He has some difficulty understanding on the phone. 

This November 2016 audiometric evaluation revealed the following pure tone thresholds, in decibels: 


500
1000
2000
3000
4000
AVG
Right 
75
80
75
85
90
82.5
Left
70
80
75
80
85
80

At this examination, the Veteran's right ear pure tone threshold average was 81 decibels and his left ear pure tone threshold average was 78.  His speech recognition in was 68 percent in the right ear and 40 percent in the left ear.  

These figures correspond to a numeric designation of "VI" for the right ear and "IX" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 40 percent under Table VII.  38 C.F.R. § 4.85, Table VII.   Moreover, the Veteran's hearing loss met the exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a) as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more. Under Table VIA, the average pure tone threshold of 82.5 in the right ear and 80 in the left ear equates to Level VII in both ears. Applying the percentage ratings for hearing impairment found in Table VII, Level VII hearing in both ears also results in a 40 percent rating.

Based on the unique circumstances of the Veteran's case, the Board finds that for the period from November 20, 2013 to March 8, 2018 the Veteran is entitled to a disability evaluation of 40 percent.  For the period since March 8, 2018, the Veteran is entitled to a disability evaluation of 80 percent.  For the latter period, the Board finds that the most probative evidence of record reflecting the Veteran's level of hearing impairment throughout the period on appeal is the March 2018 private audiological evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For the period from November 20, 2018 to March 8, 2018, the Veteran Veteran's symptomatology and impairment have been shown as relatively consistent and that the preponderance evidence supports a finding of entitlement to a 40 percent disability rating.  Therefore, the Board finds the evidence of record accurately depicts the Veteran's current disability level.  

For the period since March 8, 2018, the Veteran's symptomatology and impairment have been shown as relatively consistent and that the preponderance evidence supports a finding of entitlement to an 80 percent disability rating.  Therefore, the Board finds the evidence of record accurately depicts the Veteran's current disability level.  
For each staged rating period, the record of audiological evidence has been shown to be markedly consistent, with only minor fluctuations in pure tone threshold results.  The Board notes that there is evidence in the record noting instances during each staged rating period where the Veteran's hearing loss appeared to be less severe than currently noted for the specific staged rating period.  However, the Board notes at this juncture that VA will handle cases affected by a change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has in understanding speech and conversations. Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a higher rating are not met prior to March 8, 2018.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

Therefore, the Board will resolve all reasonable doubt in favor of the Veteran by evaluating his disability on the basis of testing demonstrating the greatest level of impairment.  Additionally, as the Veteran has credibly described significantly decreased hearing acuity, as reflected by the medical record of evidence, the Board will afford the Veteran the benefit of the doubt in not assigning a lower staged disability rating for either one of the staged rating periods.  

The claims file does not contain audiometric data demonstrating a greater diminution of hearing acuity beyond those noted above for either of the staged rating periods.  Although the Veteran is competent to report on his subjectively-experienced hearing difficulties, he is not competent to provide evidence directly speaking to the appropriate schedular evaluation, as this requires the performance and interpretation of audiological testing beyond the knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the rating criteria addressing hearing loss are mechanical in nature and the probative evidence of record does not support a higher rating than the 40 percent for the period from November 20, 2013 to March 8, 2018 or 80 percent for the period since March 8, 2018.  Further, the Veteran has not provided any statements or treatment records other than his hearing examinations regarding the symptomatology of his bilateral hearing disability; as such the Board has rated him based on those examinations and finds that the currently assigned disability rating accurately reflects the symptomatology of his hearing loss.  

Therefore, the Board will resolve all reasonable doubt in favor of the Veteran in finding that 40 percent rating is warranted for the period from November 20, 2013 to March 8, 2018 an 80 percent rating is warranted for the period since March 8, 2018.  A preponderance of the evidence does not support an award of an evaluation in excess of 90 percent for bilateral hearing loss from March 2018; therefore there is no doubt to resolve and a rating in excess of 90 percent is denied.

Other Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

For the reasons delineated below, the Board finds that the Veteran has met the schedular requirement for a TDIU since March 8, 2018.  The Board also finds
that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation since March 8, 2018.  

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for bilateral hearing loss, rated as 40 percent disabling from November 20, 2013 to March 7, 2018 and 80 percent disabling as of March 8, 2018.  He is also service connected for tinnitus, which has been rated as 10 percent disabling throughout the appeal period.  He has therefore met the statutory requirements for a TDIU since March 8, 2018.  See 38 C.F.R. § 4.16(a). 

In August 2016, the Veteran filed a claim for TDIU.  On this claim, he asserted that he had not worked since December 2014.  

The evidence of record throughout the period on appeal indicates that the Veteran has not engaged in any substantial employment, to include any meaningful occupation as a laborer as was his primary, post-service career field.  See July 2016 TDIU Application.  He has essentially claimed he is unemployable due to his service-connected disabilities. 

At his August 2016 VA examination, the examiner noted that the Veteran stopped working 3 years prior and that he had worked as a cement finisher his entire life.  He stated that he retired because of his age, but that he has difficulty hearing his co-workers when he was employed.  

In October 2016, the VA requested an opinion on the Veteran's ability to maintain substantially gainful employment.  The examiner noted that the Veteran was not entitled to TDIU because he was eligible for retirement due to age.  The Board finds this opinion is inadequate and offers no probative value because age cannot be a factor considered for entitlement to TDIU.  See 28 C.F.R. § 4.16.  

In November 2016, the Veteran's private audiologist noted that the Veteran's severe hearing loss and tinnitus render him unemployable.  That the Veteran would need to avoid working in any environment where there is noise, and it may exacerbate his hearing loss.  Additionally, these limitations would prevent verbal communications face-to-face as well as by telephone.  His hearing loss would pose a significant safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in most job assignments with or without adaption/and or amplification.  The Veteran's private physician re-iterated this opinion again in March 2018.  

With the schedular threshold for an award of TDIU having been met since March 8, 2018, the Board finds that the Veteran has been unable to obtain or maintain substantially gainful employment.  A review of the record shows that the Veteran has spent nearly his entire career as cement laborer and did not work around noise.  The Veteran has submitted statements to his physicians that he has a great deal of difficulty understanding people when they try to communicate with him, including over the phone.  The November 2016 private audiologist opined that the Veteran's limitation related to his hearing loss would pose a significant safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  The Veteran's contentions are supported by the medical evidence of record, including by his private physician.  

Given the Veteran's work history and the functional impairments resulting from his service-connected bilateral hearing loss and tinnitus, the Board finds that he has been unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

Duties to Assist and Notify

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



ORDER

For the period of November 20, 2013 to March 8, 2018, a rating in excess of 40 percent for bilateral hearing loss is denied.

For the period beginning on March 8, 2018, a 80 percent rating for bilateral hearing loss is granted.

Entitlement to a total disability rating for individual unemployability is granted beginning on March 8, 2018.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.                 § 5103A; 38 C.F.R. § 3.159.   

As stated above, the Veteran is seeking a TDIU based on his bilateral hearing loss and tinnitus disabilities.  He has met the schedular requirement for a TDIU as of March 8, 2018 and the record suggests he stopped working in December 2014.

The Board notes that it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R.                § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular basis. The November 2016 private audiologist opined that the Veteran's limitation related to his hearing loss would pose a significant safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  The Board notes that the Veteran spent his entire post-service career as a cement laborer.

The Board finds that such evidence suggests that the Veteran is unable to secure and 
follow a substantially gainful occupation due to his service-connected disabilities prior to March 8, 2018 and that the claim should be submitted to the Director of the Compensation Service for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b). 

  Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R.  § 4.16(b).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


